

116 S1021 IS: To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to a portion of the Wendell H. Ford (Western Kentucky) Parkway, and for other purposes. 
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1021IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to a portion of
			 the Wendell H. Ford (Western Kentucky) Parkway, and for other purposes. 
	
		1.Wendell H. Ford (Western Kentucky) Parkway
 (a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 131 Stat. 797) is amended by adding at the end the following:
				
 (91)The Wendell H. Ford (Western Kentucky) Parkway from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway..
 (b)Designation as future InterstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 131 Stat. 797) is amended in the first sentence by striking and subsection (c)(90) and inserting subsection (c)(90), and subsection (c)(91).
 (c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 126 Stat. 426; 131 Stat. 797) is amended by adding at the end the following: The route referred to in subsection (c)(91) is designated as Interstate Route I–369..
 (d)Operation of vehiclesSection 127(l)(3)(A) of title 23, United States Code, is amended— (1)in the matter preceding clause (i), in the first sentence, by striking clause (i) or (ii) and inserting clauses (i) through (iii); and
 (2)by adding at the end the following:  (iii)The Wendell H. Ford (Western Kentucky) Parkway (to be designated as a spur of Interstate Route 69) from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway..